  Case 21-10445-JKS         Doc 37    Filed 01/27/21 Entered 01/27/21 15:13:59             Desc Main
                                      Document     Page 1 of 2


                                                    MORRISTOWN NJ   NEW YORK NY  OCEAN CITY NJ   PRINCETON NJ
                                                              SAN JUAN PR   WESTBOROUGH MA     WILMINGTON DE


                                                                                    CHRISTOPHER P. MAZZA
                                                                                 MEMBER, NJ AND NY BARS
                                                                             DIRECT DIAL NO.: 973-889-4256
                                                                   E-MAIL ADDRESS: CPMAZZA@PBNLAW.COM


January 27, 2021

VIA CM/ECF AND OVERNIGHT MAIL

TO: ALL PARTIES ON THE ATTACHED SERVICE LIST

          Re:   In re: Festive Works, LLC, et al.
                Case No.: 21-10445 (JKS)

Dear Sir or Madam:

        This firm is counsel to Festive Works, LLC and Marco Polo Restaurant & Tavern, Inc., debtors
in the above referenced matter.

        Please be advised that the hearing on the Motion Of Debtors-In-Possession For Entry Of (I) An
Order (A) Authorizing And Approving Bidding Procedures In Connection With The Sale Of Substantially
All Of The Debtors' Assets Pursuant To The Stalking Horse Agreement; (B) Authorizing And Approving
Expense Reimbursement Related Thereto; (C) Approving Procedures For The Assumption And
Assignment Of Executory Contracts And Unexpired Leases; (D) Scheduling A Sale Hearing; (E)
Approving The Form And Manner Of Notice Thereof; And (F) Granting Related Relief; And (Ii) An
Order (A) Authorizing And Approving The Sale Of Substantially All Of The Debtors' Assets Free And
Clear Of All Claims, Liens, Rights, Interests, And Encumbrances, (B) Authorizing And Approving The
Assumption And Assignment Of Executory Contracts And Unexpired Leases Related Thereto, And (C)
Granting Related Relief [ECF No. 10] has been rescheduled from 10:00 a.m. on Friday, January 29,
2021 to 1:00 p.m. on Friday, January 29, 2021.

       Parties wishing to participate are directed to make arrangements telephonically via Court
Solutions (https://www.court-solutions.com/ or dial 917-746-7476).

                                                      Very truly yours,



                                                      Christopher P. Mazza


                                                                    100 SOUTHGATE PARKWAY, P.O. BOX 1997
                                                                              MORRISTOWN, NJ 07962-1997
                                                                                TELEPHONE (973) 538-4006
                                                                                      FAX (973) 538-5146
                                                                                       www.pbnlaw.com

6288332
                                                                                                                                                   SERVICE LIST




                              Party Description                                          Creditor                               Contact                       Address 1                            Address 2                   City          State   ZIP Code    Method of Service                    Email Address
Counsel to the Stalking Horse Bidder                                   Law Offices of John L. Sweeney                    Attn: John L. Sweeney             51 Dumont Place                                                   Morristown       NJ      07960 Email                         sweenlaw@optonline.net
                                                                                                                                                                                                                                                                                          jfgallagher@norris-law.com;
Counsel to Unity Bank                                                  Norris McLaughlin, P.A.                           Jerome Gallagher, Esq.           400 Crossing Blvd.                        8th Floor                Bridgewater      NJ      08807   Email                       rjswitkes@norris-law.com
                                                                       New Jersey Division of Taxation, Compliance
Governmental Agency                                                    and Enforcement                                     Bankruptcy Unit                 50 Barrack Street                        9th Floor                 Trenton         NJ      08695   Federal Express Overnight
Governmental Agency                                                    Internal Revenue Service                           ATTN: Legal Dept                2970 Market Street                  Mail Stop 5-Q30.133           Philadelphia      PA      19104   Federal Express Overnight
                                                                       Office of the Attorney General of the State of
Governmental Agency                                                    New Jersey                                          Division of Law         Richard J. Hughes Justice Complex            25 Market Street              Trenton        NJ       08625   Federal Express Overnight
Governmental Agency                                                    United States Attorney                             ATTN: Legal Dept           Peter Rodino Federal Building         970 Broad Street, Suite 700        Newark         NJ       07102   Federal Express Overnight
Governmental Agency                                                    United States Department of Justice                ATTN: Legal Dept           950 Pennsylvania Avenue, NW                                             Washington      DC       20530   Federal Express Overnight
                                                                       Office of the United States Trustee for the
Governmental Agency                                                    District of New Jersey                             Fran B. Steele, Esq.           One Newark Center             Suite 2100, 1085 Raymond Boulevard      Newark        NJ       07102   Email                       Fran.B.Steele@usdoj.gov
Secured Creditor - Marco Polo Restaurant & Tavern, Inc.                American Express National Bank                     ATTN: Legal Dept              4315 South 2700 West                                                Salt Lake City   UT       84184   Federal Express Overnight
Secured Creditor - Marco Polo Restaurant & Tavern, Inc.                Corporation Service Company                        ATTN: Legal Dept            801 Adlai Stevenson Drive                                              Springfield     IL       62703   Federal Express Overnight
                                                                                                                                                                                                                                                                                                                                                  Case 21-10445-JKS




                                                                       NJ Dept. of Labor & Workforce Devel., Div.
                                                                                                                            Bankruptcy Unit                1 John Fitch Plaza
Secured Creditor - Marco Polo Restaurant & Tavern, Inc.                of Employer Accts                                                                                                                                      Trenton        NJ       08611   Federal Express Overnight
Secured Creditor - Marco Polo Restaurant & Tavern, Inc.                Pawnee Leasing Corporation                          ATTN: Legal Dept             3801 Automation Way                        Suite 207                Fort Collins     CO       80525   Federal Express Overnight
Secured Creditor - Marco Polo Restaurant & Tavern, Inc.                CT Corporation System                               ATTN: Legal Dept              330 N. Brand Blvd                         Suite 700                  Glendale       CA       91203   Federal Express Overnight
Secured Creditor - Marco Polo Restaurant & Tavern, Inc.                US Foods, Inc.                                      ATTN: Legal Dept             1051 Amboy Avenue                                                   Perth Amboy      NJ       08861   Federal Express Overnight
                                                                                                                        c/o Deirdre Moore, Esq.,                                                                                                                                          dmoore@foxrothschild.com;
Top 20 - Festive Works, LLC and Marco Polo Restaurant & Tavern, Inc.   MRY Associates, LLC                                 Fox Rothschild LLP              49 Market Street                                                  Morristown       NJ      07960   Email                       cyoungman@foxrothschild.com
                                                                                                                         Vivino & Vivino, LLC,
Top 20 - Festive Works, LLC and Marco Polo Restaurant & Tavern, Inc.   Olivia and Charles Moshella                      Raymond P. Vivino, Esq.         401 Hamburg Turnpike                       Suite 201                   Wayne          NJ      07474   Email                       vivinolaw@aol.com
                                                                                                                                                                                                                                                                                                                                                  Doc 37




                                                                                                                        Law Offices of Matthew
Top 20 - Festive Works, LLC and Marco Polo Restaurant & Tavern, Inc.   ZJJ Holdings, LLC                                      Coppolecchia              350 Springfield Avenue                   Suite 200-207                Summit         NJ       07901   Email                       mcoppolecchia@coppolecchialaw.com
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Genova Burns LLC                                     Judson Stein, Esq.             494 Broad Street                                                   Newark         NJ       07102   Email                       jstein@genovaburns.com
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Alma Bank                                           ATTN: Legal Dept                28-31 31st Street                                                  Astoria        NY       11102   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Amguard Insurance Company                           ATTN: Legal Dept                39 Public Square                                                 Wilkes Barre     PA       18703   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Cintas Fire Protection                              ATTN: Legal Dept                 546 Green Lane                                                     Union         NJ       07083   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Frank Garguilo & Sons Inc.                          ATTN: Legal Dept             535 Sweetland Avenue                          Ste 1                   Hillside       NJ       07205   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          High Speed Capital LLC                              ATTN: Legal Dept                 30 Broad Street                         Ste 1407                 New York        NY       10004   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Allied Beverage Group LLC                           ATTN: Legal Dept              700 Kapkowski Road                                                  Elizabeth       NJ       07201   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Amtrust North America Inc.                          ATTN: Legal Dept            800 Superior Avenue East                    21st Floor                Cleveland       OH       44114   Federal Express Overnight
                                                                                                                                                                                                                                                                                                                              Document




Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Ecolab Pest Elim Div.                               ATTN: Legal Dept                  1 Ecolab Place                                                   St. Paul       MN       55102   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Interguard, Ltd.                                    ATTN: Legal Dept                16 S. River Street                                               Wilkes Barre     PA       18702   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          Maximum Quality Foods                               ATTN: Legal Dept            3351 Tremley Point Road                                                Linden         NJ       07036   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc.                          PFG Foods                                           ATTN: Legal Dept                301 Heron Drive                                                  Swedesboro       NJ       08085   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc./Utility Provider         Jersey Central Power & Light                        ATTN: Legal Dept              1345 Englishtown Rd                                                Old Bridge       NJ       08857   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc./Utility Provider         NJ American Water Company                           ATTN: Legal Dept                  1 Water Street                                                   Camden         NJ       08102   Federal Express Overnight
Top 20 - Marco Polo Restaurant & Tavern, Inc./Utility Provider         Public Service Electric Gas & Co.                   ATTN: Legal Dept                  80 Park Plaza                                                    Newark         NJ       07101   Federal Express Overnight
                                                                                                                                                                                                                                                                                                                                           Page 2 of 2
                                                                                                                                                                                                                                                                                                                              Filed 01/27/21 Entered 01/27/21 15:13:59
                                                                                                                                                                                                                                                                                                                                                  Desc Main




  6251273
